PER CURIAM.
Eugene Blocker appeals from a final order of the Unemployment Appeals Commission affirming the appeals referee’s decision which found Blocker disqualified from receiving unemployment compensation benefits and requiring Blocker to repay $289 in benefits. Our review of the record in this appeal supports the appeals referee’s finding that Blocker voluntarily left employment without good cause attributable to the employer.
Affirmed.
PARKER, A.C.J., and ALTENBERND and COVINGTON, JJ., Concur.